Exhibit 10.39

 

[COMPANY LETTERHEAD]

 

October 14, 2003

 

James L. Bildner

5 Boardman Avenue

Manchester, Massachusetts 01944

 

Dear Jim:

 

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding your termination of employment with TIER TECHNOLOGIES,
INC. (the “Company”) pursuant to Sections 3 and 4 of the Third Amended and
Restated Employment Agreement effective as of October 1, 2000, by and between
the Company and you (the “Employment Agreement”). Effective September 30,2003,
you and the Company hereby agree as follows:

 

1.             Separation.  Your duties as Chief Executive Officer pursuant to
the Employment Agreement ended on August 30, 2003.  In all other respects,
except as provided herein, the Company and you agree that you will continue as
an employee of the Company under the terms of the Employment Agreement during
the period from August 30, 2003, to April 1, 2004 (such period is referred to
herein as the “Transition Period”).  During the Transition Period, (i) you will
receive the Base Salary and benefits provided in the Employment Agreement until
September 30, 2003, and from October 1, 2003 through April 1, 2004, your annual
Base Salary will be $100,000, and, except as provided herein, you will receive
the other benefits provided in the Employment Agreement, and (ii) the Company
will not terminate your employment with the Company.  You and the Company
further agree that you will resign as an employee of the Company effective as of
April 1, 2004 (the “Separation Date”), by executing and delivering to the
Company the resignation letter attached hereto as Exhibit A.  During the period
from October 1, 2003, through April 1, 2004, you will continue to be an employee
of the Company for all purposes and provide services on an “as needed” basis.

 

2.             Accrued Salary and Vacation.  As soon as practicable after
September 30, 2003, the Company will pay you all of your accrued but unused
vacation through such date, based on your salary in effect, prior to October 1,
2003, and you will not accrue any vacation after such date.  On the Separation
Date, the Company will pay you all accrued but unpaid salary as of that date,
subject to standard payroll deductions and withholdings.  You are entitled to
these payments regardless of whether or not you sign this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.             Severance Benefits.  Upon your furnishing the Company with an
effective Release and Waiver of Claims in the form attached to this Agreement as
Exhibit B, and in addition to the amounts specified in Paragraph 2 hereof, the
Company agrees to provide you with the following severance benefits:

 

(a)           Total payments of $675,000, subject to standard payroll deductions
and withholdings, of which $225,000 will be paid on November 1, 2003, $225,000
will be paid on the Separation Date and the remaining $225,000 will be paid on
April 1, 2005.

 

(b)           All options to purchase Company stock (“Options”), granted to you
pursuant to any plan or otherwise shall remain outstanding and shall become
immediately accelerated and fully vested as of the Separation Date and any
restrictions on such Options shall to the extent permissible under applicable
securities laws, fully lapse as of that date;

 

(c)           The exercise period of your Options shall be extended such that
the Options may be exercised up to and until April 1, 2006;

 

(d)           In the event that you elect to continue coverage under COBRA, the
Company will reimburse you for the same portion of your COBRA health insurance
premiums that it paid during your employment up until the last day of your COBRA
health insurance benefit coverage;

 

(e)           The Company shall provide you, for a period of eighteen months
following the Separation Date, with:  (1) telecommunications service and full
access to all email services and all equipment currently in your possession or
needed in the future to access these services; (2) reasonable office space; and
(3) secretarial assistance equivalent to the support you are currently
receiving, either as reimbursement for the cost of such assistance or as a
direct cost, in your discretion.  Any such secretarial assistance will be
provided by an individual who is classified as an employee of the Company; and

 

(f)            If the Company terminates your employment with the Company before
April 1, 2004, for any reason, then notwithstanding anything in the Employment
Agreement to the contrary, (i) the date of such termination shall be your
“Separation Date” for purposes of Subparagraphs (a), (b), (c), and (e) of this
Paragraph 3, (ii) your lump payment described in Subparagraph (a) above will be
increased by the amount of the salary that you would have been paid from the
date of such termination of employment through March 31, 2004, had you been
continually employed during that time under the Employment Agreement, and (iii)
in addition to the continued benefits coverage described in Subparagraph (d)
above, the Company will provide you with continued coverage of all such benefits
from the date of such termination of employment through March 31, 2004.

 

4.             Indemnification Rights and Liability Insurance.  The Company will
indemnify you and take all steps necessary to provide indemnification for you,
pursuant to California Labor Code § 2802 and/or California Corporations Code §
317, for any and all expenditures or losses, damages, judgments, witness fees,
fines, settlement payments, reasonable attorneys' fees and costs, incurred in
the defense or participation as a witness in any pending or threatened claims,
demands, suits, proceedings or actions, whether civil or criminal,
arbitrational, administrative, or investigative, arising from your employment or
service to the Company, to the maximum extent allowable by California law.  Your
indemnification, as described in this Paragraph 4 will survive the later of the
termination of your employment or service relationship with the Company.  The

 

2

--------------------------------------------------------------------------------


 

Company further agrees that your indemnification provided under this Paragraph 4
includes the agreement and obligation to advance, on a monthly basis, the full
amount of all expenditures described in this Paragraph 4, including your
reasonable monthly attorneys' fees and costs in connection with any claims,
demands, and actions arising from or in connection with your employment or
service to the Company.  For purposes of this agreement, reasonable attorneys'
fees shall be defined as the fees incurred by counsel of your own selection and
shall not exceed the hourly rate for the Company's outside counsel in the same
or similar matters.  Costs shall be defined as any costs incurred by your
counsel deemed by your counsel to be necessary in its representation of you.  If
the Company contests your right to indemnification on the grounds that your
actions did not arise out of or in connection with your employment or service to
the Company, or for any other reason under this Paragraph 4, you shall still be
entitled to indemnification as described in this Paragraph 4 unless and until
the trier of fact in the applicable proceeding determines that your actions did
not arise from or in connection with your employment or service to the Company
or that you are otherwise not entitled to indemnification.  In addition, you
will continue to be covered under the Company's directors' and officers'
liability insurance policy, and the Company shall continue to maintain such an
insurance policy with coverage for former employees, officers and directors on
the same terms and conditions as for active employees, officers and directors,
after the later of the termination of your employment or service relationship
with the Company.

 

5.             Proprietary Information Obligations.  You acknowledge your
continuing obligations under your Proprietary Information and Inventions
Agreement not to use or disclose any confidential or proprietary information of
the Company.  A copy of your Proprietary Information and Inventions Agreement is
attached hereto as Exhibit C.

 

6.             Miscellaneous.  Except to the extent that provisions of the
Employment Agreement and Option agreements continue to apply, this Agreement,
including Exhibits A, B and C, (i) constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter and supercedes any prior or inconsistent document, and (ii)
is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and supersedes any other such
promises, warranties or representations.  This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company.  This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable.  This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

 

3

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing terms and conditions by signing
and returning a copy of this letter to me.

 

Sincerely,

 

TIER TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Jeffrey A. McCandless

 

 

 

Jeffrey A. McCandless

 

 

Chief Financial Officer

 

 

 

Its:

SVP & CFO

 

 

 

Exhibit A – Resignation Letter

Exhibit B – Release and Waiver of Claims

Exhibit C – Proprietary Information and Inventions Agreement

 

AGREED:

 

 

 

/s/  James L. Bildner

 

10/14/03

 

James L. Bildner

Date

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESIGNATION LETTER

 

April 1, 2004

 

Tier Technologies, Inc.

2001 N. Main Street, Suite 500

Walnut Creek, CA 94596

 

To the Board of Directors of Tier Technologies, Inc.:

 

I, James L. Bildner, hereby tender my resignation as an officer of Tier
Technologies, Inc., such resignation to be effective immediately.

 

 

Sincerely,

 

 

 

 

 

 

 

 

James L. Bildner

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

I, JAMES L. BILDNER, hereby furnish TIER TECHNOLOGIES, INC. (the ”Company”),
with the following release and waiver (“Release and Waiver”) in consideration of
the payments and other benefits set forth in Paragraph 3 of the letter Agreement
dated                               , 2003, by and between the Company and me
(the “Separation Agreement”):

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates and benefit
plans (the “Released Parties”), of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys' fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (referred to collectively as “Claims”), arising at any time prior to
and including my employment termination date with respect to any claims relating
to my employment and the termination of my employment, including but not limited
to, claims pursuant to any federal, state or local law relating to employment,
including, but not limited to, discrimination claims, claims under the
California Fair Employment and Housing Act, and the Federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), or claims for wrongful
termination, breach of the covenant of good faith, contract claims, tort claims,
and wage or benefit claims, including but not limited to, claims for salary,
bonuses, commissions, stock, stock options, vacation pay, fringe benefits,
severance pay or any form of compensation; except that, the Released Parties
shall not be so released with respect to any Claims relating to or arising from
rights granted to me pursuant to the Separation Agreement between the Company
and me, including, but not limited to, my rights with respect to
indemnification, coverage under employee benefit plans of the Company and
Company stock options granted to me.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an employee of the Company.
I further acknowledge that I have been advised, as required by the Older Workers
Benefit Protection Act, that: (a) the Release and Waiver granted herein does not
relate to claims which may arise after this Release and Waiver is executed; (b)
I have the right to consult with an attorney prior to executing this Release and
Waiver (although I may choose voluntarily not to do so); and if I am over 40
years of age upon execution of this Release and Waiver: (c) I have twenty-one
(21) days from the date of termination of my employment with the Company in
which to consider this Release and Waiver (although I may choose voluntarily to
execute this Release and Waiver earlier); (d) I have seven (7) days

 

--------------------------------------------------------------------------------


 

following the execution of this Release and Waiver to revoke my consent to this
Release and Waiver; and (e) this Release and Waiver shall not be effective until
the seven (7) day revocation period has expired.

 

Date:

 

 

By:

 

 

 

 

James L. Bildner

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

--------------------------------------------------------------------------------